                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    No. 5:19-cr-331-4BO


 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
                                                 )
                v.                               )     MOTION TO EXTEND TIME FOR FILING
                                                 )        PRETRIAL MOTIONS AND TO
 JORDAN DEAN MILLER                              )         CONTINUE ARRAIGNMENT
                                                 )


       Comes Now, Defendant Jordan Dean Miller, through attorney Benjamin J. Gray, and

pursuant to Local Rule 47.1(h), moves for an extension of time for filing pretrial motions under

Local Rule 12.1, stating as follows:

   1. Defendant came for initial appearance before this court on November 13, 2019.

   2. Under the Court’s Scheduling Order, the current deadline for filing pretrial motions

           should be December 18, 2019.

   3. The arraignment for this matter is currently set for January 2020 term of court in Raleigh.

   4. The government provided Defendant’s counsel with Discovery on December 4, 2019.

   5. Defendant and Counsel seek additional time to review and discuss that Discovery and

           make necessary research in order to determine whether pretrial motions are warranted

           and in Defendant’s best interest to file.

   6. Defendant and counsel respectfully request that the pretrial motions deadline be extended

           thirty (30) days through and including January 17, 2019 and that the arraignment be

           continued accordingly.
   7. Counsel for Defendant has contacted Assistant United States Attorney Gabe Diaz prior to

             filing this motion.

   8. Mr. Diaz is aware of this request and advises that the government consents to this request.



       Wherefore, Defendant respectfully requests this Court find this request is for good cause

and grant an additional 30 days beyond the current deadline of December 18, 2019, under which

to file any pretrial motions, and that the arraignment in this matter be continued accordingly to a

date that the Court deems appropriate. The ends of justice served by this motion outweigh the

interests of the public and the Defendant in a speedy trial as set forth in Title 18 U.S.C. § 3161

(h)(7)(A).




                                                 /s/ Benjamin J. Gray
                                                 Benjamin J. Gray
                                                 Benjamin J. Gray, LLC
                                                 P.O. Box 717
                                                 Kirksville, Mo. 63501
                                                 660-627-3840
                                                 bengray@kirksvilleattorney.com
                                                 Missouri Bar. No. 52941
                                                 Attorney for Defendant Jordan Dean Miller




                                                 /s/ Damon Chetson
                                                 Damon J. Chetson
                                                 Local Rule 57.1(d) Counsel NC Bar #39575
                                                 19 W. Hargett St., Suite 508 Raleigh, NC 27601
                                                 Office: (919) 352-9411
                                                 Fax: (919) 249-1396
                                                 E-Mail: damon@chetson.com


                                                2
